Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. New matter has been found in the applicant’s amendments.
The examiner notes that the applicant claimed “comprise” and not “integrated” in regards to the DC/DC converter which can be narrowly be interpreted to be the circuit meant by the adaptation circuits of Claims 11 and 15. Adding the rectifier comprises an “integrated DC/DC converter” would overcome the examiner’s interpretation for these claims. However, the examiner notes that the applicant would be required to include that amendment in the drawings.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the subject matter of claims 11-17 (with sufficient part numbers described by the specification to cover the added elements), the the main coil comprises a second part connected in series to the primary winding so that an energy supply of the low-voltage vehicle electrical system may be flexibly adapted to a coupling dependent on a desired power to be provided” [this will require some sort of switching arrangement if applicant doesn’t label a blank box including an inductance element performing this feature, or an amount of time which the serial element is charged before inductive transfer is provided] and “during a driving operation, the step-down converter is enabled so as to allow for the low-voltage vehicle electrical system to be supplied with electricity by the high-voltage vehicle electrical system, and, during a charging operation and upon receipt of the charging signal, the step-down converter is disabled, 2Application No.: 16/287,039 Attorney Docket No.: 07780427US Response to Office Action of January 6, 2021 wherein the charging device energy converter has an electrical inductance as an electrical energy accumulator for converting electrical energy between the charging terminal, the high voltage terminal, and the low voltage terminal” [examiner recommends either legend or flowchart for this second part]) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because it is unclear what “42” refers to in Fig. 4 (make the arrow clearer), the primary coil on the charging terminal side is not labeled, and the “energy accumulator” of the main coil is not labeled (as is required for new claims 12 and 16). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the part number for the charging terminal side primary coil, part number for the main coil energy accumulator, and the part number for element or elements which enable “the main coil comprises a second part connected in series to the primary winding so that an energy supply of the low-voltage vehicle electrical system may be flexibly adapted to a coupling dependent on a desired power to be provided” of Claims 1 and 9.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 12 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In both Claims 12 and 16, the applicant claims “the main rectifier and the auxiliary rectifier each comprise an energy accumulator consisting of an inductor or a capacitor”. This newly claimed subject matter is not supported by the specification. Rather, the specification states: “passive electrical energy accumulators such as inductors and/or capacitors can be coupled to the respective rectifiers.” “Coupled to” is not the same as “each comprise”. Rather, coupled to only means that they are electrically connected, not that the rectifying component includes them. Therefore, these claims contain new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takayanagi et al (USPGPN 20080101096) in view of Khaligh et al (USPGPN 20160016479) and Tanikawa et al (USPGPN 20120068663)
Independent Claim 1, Takayanagi teaches a charging device (Figs. 1, 4, 6, and 10) for a motor vehicle (see ¶’s [04, 05, 33, 34, 50, 56]), comprising: a charging terminal (L51 & L52) for an energetic coupling to a motor-vehicle-external charging station (50), a high-voltage terminal for the electrical connection of the charging device to a high-voltage vehicle electrical system of the motor vehicle (13 & LH1/LL1), a low-voltage terminal for connection to a low-voltage vehicle electrical system of the motor vehicle (31, 32, & LH3/LL3), a charging device energy converter electrically coupled to the charging terminal, the high- voltage terminal, and the low-voltage terminal, a step-down converter which connects the high-voltage terminal to the low-voltage terminal on a side of the charging device energy converter opposite to that of the 
Takayanagi is silent to the main coil comprises a second part connected in series to the primary winding so that an energy supply of the low-voltage vehicle electrical system may be flexibly adapted to a coupling dependent on a desired power to be provided, the main coil and the auxiliary coil are coaxially arranged and have windings which are wound concentrically over 
Khaligh teaches the main coil comprises a second part connected in series to the primary winding so that an energy supply of the low-voltage vehicle electrical system may be flexibly adapted to a coupling dependent on a desired power to be provided (see LLC circuits of W2 in Figs. 6-16, 21, 25, 28, & 30, which includes transformer inductance W2, serial inductor Lr2, and capacitor Cr2; one having ordinary skill in the art understands that the use of LLC circuit topology serves to minimize unnecessary power dissipation, which improves the efficiency of the circuit), the main coil and the auxiliary coil are coaxially arranged and have windings which are wound concentrically over one another (see Figs. 24a-c, see ¶’s [27, 30, 167-187, esp. 27, 30, 179] describe concentric winding, while Fig. 24B demonstrates this winding is also coaxial, where one having ordinary skill in the art understands that the winding arrangement described by Khaligh serves to decrease the distance between the windings [which can improve the coupling strength, and thus improving the power transfer efficiency, as inductive power transfer reduces efficiency by distance] and the form factor/size of the transformer, which can serve to improve the convenience for both the user and the vehicle manufacturer as precious space can be used for other things, which means the manufacturer can offer more space to the user and the user can benefit from it, and the manufacturer has more flexibility in how to use the space).
It would have been obvious to a person having ordinary skill in the art to modify Takayanagi with Khaligh to provide improved convenience and efficiency, reduced form factor.
To advance prosecution, Takayanagi fails to explicitly teach a step-down converter which is separate and distinct from the charging device energy converter.

It would have been obvious to a person having ordinary skill in the art to modify It would have been obvious to a person having ordinary skill in the art to modify Takayanagi in view of Khaligh with Tanikawa to provide improved longevity and safety.
Dependent Claim 2, Takayanagi teaches at least a part of the main coil as well as the auxiliary coil are provided by an electrical transformer (2; also taught by Khaligh and Tanikawa)
Dependent Claim 3, Takayanagi teaches the charging device energy converter is designed to electrically isolate the charging terminal, the high-voltage terminal and/or the low-voltage terminal from one another (2 is a transformer, which implicitly isolates; also taught by Khaligh and Tanikawa).
Dependent Claim 4, Takayanagi teaches the auxiliary coil is designed for a rated power which is adapted to a total power of the low-voltage vehicle electrical system during charging 
Dependent Claim 6, Takayanagi teaches the auxiliary coil is connected via an auxiliary rectifier to the low-voltage terminal (31; similarly taught by Khaligh and Tanikawa).
Dependent Claim 8, Takayanagi teaches the main coil is coupled via a main rectifier to the high-voltage terminal (13; similarly taught by Khaligh and Tanikawa).
Dependent Claim 10, Takayanagi teaches the auxiliary coil is connected via an auxiliary rectifier to the low-voltage terminal (31), and the main coil is coupled via a main rectifier to the high-voltage terminal (13; similarly taught by Khaligh and Tanikawa).
Dependent Claim 11, the combination of Takayanagi, Khaligh, and Tanikawa teaches the main rectifier and the auxiliary rectifier each are configured to provide additional voltage adaptation (for Takayanagi, the diodes 31 and smoothing circuit 32 perform the auxiliary voltage adaptation, while 13’s switches and smoothing circuit C1 performs the additional voltage adaptation for the main rectifier, where the smoothing circuits serve to adapt the voltage output from the diodes to be steady, and so smooth any transient spikes which could harm the output side of the transformer, as one having ordinary skill in the art understands; as seen by e.g. Fig. 25 of Khaligh there are similar smoothing circuits Cr3, Cr4, & Cdc2 on the main rectifier and Cdc3 on the auxiliary rectifier; furthermore, Tanikawa’s Fig. 2 demonstrates both voltage converter elements 59, 60, & 61 [smoothing circuit] on the main rectifier, and 63 & 65 [smoothing circuit] on the auxiliary rectifier, where one having ordinary skill in the art understands that the additional conversion capabilities of 56/60 and 63 serves to improve the flexibility of the system [can adapt to more loads regardless of input power] and reduce the complexity of already complicated circuit 57). The examiner is interpreting Takayanagi’s 31 & 32 to be the same r3 , Cr4 , Cdc2 , S9 , & S10 to be the same circuit while S11-S15 & Cdc3 being a second same circuit; and Tanikawa’s 58, 59, 60, & 61 to be the same circuit while 62, 63, & 65 being a second same circuit.
Dependent Claim 12, Takayanagi teaches the main rectifier and the auxiliary rectifier each comprise an energy accumulator consisting of an inductor or a capacitor (C1 and C2/32L, respectively; similarly taught by Khaligh and Tanikawa).
Dependent Claim 13, the combination of Takayanagi, Khaligh, and Tanikawa teaches the main rectifier and the auxiliary rectifier each comprise at least one controllable semiconductor (Takayanagi teaches this for the main circuit, see 13; Takayanagi is silent to the auxiliary circuit having at least one controllable semiconductor; both Khaligh [e.g. S11-S14 for auxiliary, S9 & S10 for main in Fig. 25] and Tanikawa [e.g. S7-S10 for main, S11 for auxiliary] teach this missing feature, where one having ordinary skill in the art understands that this feature serves to improve the flexibility of the circuit, where for Khaligh it allows both to provide bidirectional charging and discharge using transformer T1 from both battery 108 and 114, while for Tanikawa it allows for further controlled voltage conversion beyond the rectification of the incoming signals).
Independent Claim 9, Takayanagi teaches a motor vehicle (see ¶’s [04, 05, 33, 34, 50, 56]), comprising: a high-voltage vehicle electrical system (13, C1, 11, 10, see Figs. 1, 4, 6, & 10), a low-voltage vehicle electrical system (31, 32, 33, & 30), a charging device which has a high-voltage terminal connected to the high-voltage vehicle electrical system, a low-voltage terminal connected to the low-voltage vehicle electrical system, a charging terminal for an energetic coupling to a motor-vehicle-external charging station (50, see terminals in Figs. 1, 4, 6, & 10), and an electrical inductance as an electrical energy accumulator, the electrical inductance at least partially formed as an electronic main coil, and a step-down converter which connects the 
Takayanagi is silent to wherein the main coil comprises a second part connected in series to the primary winding so that an energy supply of the low-voltage vehicle electrical system may be flexibly adapted to a coupling dependent on a desired power to be provided, and wherein the main coil and the auxiliary coil are coaxially arranged and have windings which are wound concentrically over one another.
To advance prosecution, Takayanagi fails to explicitly teach a step-down converter which is separate and distinct from the charging device energy converter.

It would have been obvious to a person having ordinary skill in the art to modify Takayanagi with Khaligh to provide improved convenience and efficiency, reduced form factor.
To advance prosecution, Takayanagi fails to explicitly teach a step-down converter which is separate and distinct from the charging device energy converter.
Tanikawa teaches a step-down converter which is separate and distinct from the charging device energy converter (see Fig. 1; converter 30/45, seen in Figs. 2-5 to resemble Takayanagi and Khaligh’s circuits operates during the charging operation from external charging; DC-DC 
It would have been obvious to a person having ordinary skill in the art to modify It would have been obvious to a person having ordinary skill in the art to modify Takayanagi in view of Khaligh with Tanikawa to provide improved longevity and safety.
Dependent Claim 14, Takayanagi teaches the auxiliary coil is connected via an auxiliary rectifier to the low-voltage terminal (31), and the main coil is coupled via a main rectifier to the high-voltage terminal (13; similarly taught by Khaligh and Tanikawa).
Dependent Claim 15, the combination of Takayanagi, Khaligh, and Tanikawa teaches the main rectifier and the auxiliary rectifier each are configured to provide additional voltage adaptation (for Takayanagi, the diodes 31 and smoothing circuit 32 perform the auxiliary voltage adaptation, while 13’s switches and smoothing circuit C1 performs the additional voltage adaptation for the main rectifier, where the smoothing circuits serve to adapt the voltage output from the diodes to be steady, and so smooth any transient spikes which could harm the output side of the transformer, as one having ordinary skill in the art understands; as seen by e.g. Fig. 25 of Khaligh there are similar smoothing circuits Cr3, Cr4, & Cdc2 on the main rectifier and Cdc3 on the auxiliary rectifier; furthermore, Tanikawa’s Fig. 2 demonstrates both voltage converter r3 , Cr4 , Cdc2 , S9 , & S10 to be the same circuit while S11-S15 & Cdc3 being a second same circuit; and Tanikawa’s 58, 59, 60, & 61 to be the same circuit while 62, 63, & 65 being a second same circuit.
Dependent Claim 16, Takayanagi teaches the main rectifier and the auxiliary rectifier each comprise an energy accumulator consisting of an inductor or a capacitor (C1 and C2/32L, respectively; similarly taught by Khaligh and Tanikawa).
Dependent Claim 17, the combination of Takayanagi, Khaligh, and Tanikawa teaches the main rectifier and the auxiliary rectifier each comprise at least one controllable semiconductor (Takayanagi teaches this for the main circuit, see 13; Takayanagi is silent to the auxiliary circuit having at least one controllable semiconductor; both Khaligh [e.g. S11-S14 for auxiliary, S9 & S10 for main in Fig. 25] and Tanikawa [e.g. S7-S10 for main, S11 for auxiliary] teach this missing feature, where one having ordinary skill in the art understands that this feature serves to improve the flexibility of the circuit, where for Khaligh it allows both to provide bidirectional charging and discharge using transformer T1 from both battery 108 and 114, while for Tanikawa it allows for further controlled voltage conversion beyond the rectification of the incoming signals).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents (which include those cited above) are considered the closest to the structural 3-part transformer claimed (see Figs.):
US-20120235626-A1 
US-20160280081-A1 
US-20130119932-A1 
US-20190176652-A1 
US-20160016479-A1 
US-20180222333-A1
US-20120049794-A1 
US-20170117731-A1 
US-20080316774-A1 
US-20130257375-A1 
US-20190148973-A1 
US-20200136500-A1 
US-20120068663-A1 
US-20150372499-A1 
US-20080101096-A1 
US-20170282747-A1
US-20160137073-A1 
US-20210036536-A1
US-9300148-B2

US-9931951-B2 
US-10696182-B2
US-10461553-B2 
US-8030882-B2 
US-8963482-B2 
US-6087802-A 
US-11025160-B2 
US-8692512-B2 
US-10020658-B2 
US-7796410-B2
CN-105226989-A
DE-102014208326-A1 
EP-2567856-A1 
DE-102009007737-A1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859